Citation Nr: 1628758	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  08-11 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include depression, posttraumatic stress disorder (PTSD), and alcohol abuse, including as secondary to service-connected disabilities.

2.  Whether new and material evidence has been received to reopen service connection for diabetes mellitus, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1986 to June 2006.  

This matter first came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the RO in Roanoke, Virginia, which, in pertinent part, denied service connection for depression, also claimed as alcoholism.  This matter also comes on appeal from an August 2015 RO rating decision that, in pertinent part, reopened and then denied on the merits service connection for diabetes mellitus. 

This case was first before the Board in August 2012, where the Board, in pertinent part, remanded the mental health issue on appeal for additional development, to include a VA mental health secondary service connection examination and opinion.  After the appropriate development was conducted, the case again came before the Board in May 2015.  After considering new evidence received by VA, the issue on appeal was again remanded for a direct service connection opinion.  The matter was subsequently returned to the Board, and in October 2015, the Board again remanded the mental health issue for a new opinion.  Having reviewed all the evidence of record, including the aforementioned VA examinations and opinions, the Board finds that the AOJ adequately complied with all of the previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As addressed in the May 2015 Board remand, in order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issue on appeal to entitlement to service connection for a acquired psychiatric disability, to include depression, PTSD, and alcohol abuse, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The Veteran testified before the undersigned Veterans Law Judge at a June 2012 Central Office Board hearing in Washington, D.C.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.

VA has received additional evidence since the issuance of the last supplemental statement of the case (SSOC).  The information contained in the evidence is merely cumulative and/or redundant of the evidence previously received and considered by the RO.  A waiver of RO consideration is not necessary.  See 38 C.F.R. 
§ 20.1304(c) (2014).  

The issue of whether new and material evidence has been received to reopen service connection for diabetes mellitus, and if so, whether service connection is warranted, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with major depressive disorder and alcohol use disorder.

2.  The Veteran's major depressive disorder, along with any other mental health symptomatology, is caused by the Veteran's alcohol use disorder.

3.  Direct service connection for alcohol abuse is barred as a matter of law.

4.  The major depressive disorder and alcohol use disorder are not caused or aggravated by any service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, including as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In July 2007, VA issued the Veteran VCAA notice which informed of the evidence generally needed to support a claim for service connection and/or secondary service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the September 2007 rating decision from which this appeal arises.  Further, the mental health issue on appeal was readjudicated in a March 2008 statement of the case (SOC), and multiple subsequent SSOCs; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran has received multiple VA mental health examinations and opinions.  The examination and opinion reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination and opinion reports reflect that, when taken together, the VA examiners reviewed the record, conducted any necessary testing, and answered all relevant questions.

All relevant documentation, including VA and private treatment (medical) records, has been secured or attempted to be secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue of service connection for an acquired psychiatric disability, to include depression, PTSD, and alcohol abuse, including as secondary to service-connected disabilities.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for an Acquired Psychiatric Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, major depressive disorder and alcohol use disorder are not "chronic diseases" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

With respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.1(m) (2015).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs or alcohol to the point of addiction will be considered willful misconduct.  38 C.F.R. 
§ 3.301(c) (2015).  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id.  

However, alcohol and drug-related disorders are recognized as disorders within the medical community.  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th. Ed. 1994) (DSM-IV).  Moreover, while service connection for alcohol and drug abuse disabilities on a primary basis is barred, an alcohol and/or drug abuse disability arising as a direct result of a service-connected psychiatric disability may be service connected.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (interpreting 38 U.S.C.A. § 1110).  In Allen, overruling Barela v. West, 11 Vet. App. 280 (1998), the Federal Circuit Court held that veterans can recover for an alcohol or drug abuse disability secondary to a service-connected disability if they can adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disability.  Compensation would only result where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability.  The Allen case primarily concerns situations where a veteran has a service-connected psychiatric disorder and is attempting to receive additional compensation, etc., for his alcohol and/or drug abuse on the premise that it is proximately due to or the result of his service-connected psychiatric disability. 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2015); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; 
(2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran has advanced that one or more currently diagnosed acquired psychiatric disabilities were caused by learning that his wife was raped while he was stationed overseas.  In the alternative, the Veteran has also advanced that one or more acquired psychiatric disabilities stem from one or more of the numerous service-connected disabilities.  

Initially, the Board finds that the Veteran is currently diagnosed with acquired psychiatric disabilities of major depressive disorder and alcohol use disorder.  Multiple VA treatment records and VA mental health examinations reflect that the Veteran is diagnosed with these disabilities.

The Board notes that there has been some question as to whether the Veteran is currently diagnosed with PTSD.  The Veteran's most recent VA active problem list does not reflect a diagnosis of PTSD, and prior VA treatment records have ruled out a PTSD diagnosis; however, other more recent VA treatment records have noted a PTSD diagnosis.  

The VA examiner at the July 2015 VA mental health examination did not diagnose the Veteran with PTSD, finding that criterion A was unclear.  In light of the evidence, the Board sought clarification as to whether the Veteran had PTSD.  In a February 2016 opinion, after reviewing the extensive evidence of record, a VA examiner opined that it was less likely than not that the Veteran met the criteria for PTSD.  As such, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current diagnosis of PTSD.

Even if the Veteran did have a current diagnosis of PTSD, service connection would not be warranted.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (2015).  

Per the Veteran's June 2015 stressor statement, the Veteran has advanced two potential PTSD stressors.  The first alleged stressor was the Veteran being present during the Washington, DC, Navy Yard Shooting in September 2013.  As this stressor occurred after service separation, it cannot be used to grant service-connection for PTSD.  The second alleged stressor is the advanced rape of the Veteran's wife in 1990 while the Veteran was deployed.  As will be discussed below, the Board finds this assertion to not be credible.  As such, service connection for PTSD could not be granted based upon this alleged stressor as there is not credible supporting evidence the stressor occurred; therefore, even if the Veteran currently has a diagnosis of PTSD, service connection would not be warranted based upon the evidence of record.

Next, having reviewed all the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed major depressive disorder, along with any other mental health symptomatology, is caused by the Veteran's alcohol use disorder.  In reaching this conclusion, the Board has considered the Veteran's contention that the depression is related to the alleged rape of his wife in 1990 during deployment.  For the reasons discussed below, after reviewing all the relevant evidence of record, the Board finds the Veteran's assertion that his wife was raped in service not to be credible.

A September 1992 service treatment record reflects that the Veteran was evaluated for alcohol abuse.  An impression of alcohol use/abuse was rendered.  A subsequent September 1992 service treatment record noted that the Veteran had previously been seen about drinking problems in 1989, but that no treatment was rendered at that time.  It was recommended that the Veteran abstain from drinking and enter Level II treatment.  There was no indication as to the cause of the Veteran's drinking.  

An October 1992 service personnel record reflects that the Veteran was informed that, while he was being retained in service, due to recent alcohol abuse issues, he was required to seek treatment or face discipline.  The report noted that the Veteran had been evaluated in January 1989, as he had been identified as alcohol dependent after his wife made complaints and his work performance dropped due to drinking.  Further, the Veteran was scheduled for a September 1992 medical evaluation after appearing at a family services appointment with alcohol on his breath.  The Veteran was informed that he was required to enter Level II treatment from November to December 1992.

In-service examination reports from December 1993 and May 2004 reflect that the Veteran was not diagnosed with any mental health disabilities.  Further, the Veteran denied any mental health symptoms in medical history reports dated December 1993, November 1998, December 2000, March 2001, May 2004, and February 2006.  In the May 2004 medical history report, the Veteran denied ever having been treated for alcohol abuse or dependence.  Further, in an October 1992 service dental record, the Veteran also denied having an alcohol addiction.  Such evidence supports a finding that the Veteran presents inconsistent and inaccurate histories about his drinking.

Just prior to separation from service, in March 2006, the Veteran filed a claim for multiple disabilities, none of which were a mental health disability.  Subsequently, in September 2006, the Veteran filed a claim for facial scarring.  In the claim the Veteran advanced that the facial scarring had resulted in "a very emotional toll" over the years.  In a subsequent February 2007 statement, the Veteran conveyed having scarring over 75 percent of the face, "which keeps me in a constant state of depression."  This statement was taken as a claim for depression secondary to facial scarring by VA.  

Despite the Veteran's insistence that scarring covered 75 percent of the face, upon VA examination in March 2007, the examiner found that the Veteran had a left facial scar measuring approximately six centimeters, a scar below the right eye measuring approximately two centimeters, and a scar above the left eye measuring approximately one centimeter.  None of the scars were disfiguring.  As such, the Veteran's actual facial scars covered far less than the 75 percent of the face that was asserted by the Veteran.  Such evidence is inconsistent with, and outweighs, the Veteran's overestimation of coverage of scarring. 

Per a July 2007 statement, the Veteran also advanced seeking compensation for alcoholism in addition to depression.  In an August 2007 follow-up statement, the Veteran conveyed having been diagnosed as an alcoholic in 1997, and that the alcohol was used to self-medicate the Veteran's depression symptoms and sleep difficulties.  These statements are contradicted by the service treatment and personnel records reflecting that the Veteran was diagnosed as having alcohol problems as early as 1989.

In the September 2007 notice of disagreement (NOD), the Veteran again related the depression to the now service-connected facial scarring.  No other service- connected disability was indicated by the Veteran as a possible cause of the depression.  Further, the Veteran again advanced that the facial scarring covered 75 percent of his face, which, per the March 2007 VA scar examination, was simply not true.

The Veteran received a VA mental health examination in February 2008.  Per the related history, the Veteran specifically advanced falling off a bicycle during service in 1994, which resulted in the now service-connected scars.  Further, the Veteran advanced that "since that time he has had various medical issues including depression, alcohol, and cigarettes."  Upon reviewing the Veteran's service treatment records, the VA examiner noted that in January 1989 the Veteran was evaluated for alcoholism after several alcohol related incidents.  It was also noted that the Veteran had an escalating history with alcohol beginning at age 16.  At the conclusion of the examination, the VA examiner opined that it was less likely than not that any mental health disability was related to the facial scarring.  

A January 2008 VA treatment record discussed the Veteran's depression and stated that it was "resulting in behaviors such as smoking and alcohol use that is otherwise foreign to patient."  The Board notes that in 2008 alcohol use was not foreign to the Veteran, which dated back to at least 1989, with indication of being earlier than that.  Such evidence supports a finding that the Veteran has not been forthright with various medical professionals during the course of this appeal.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence).

In a subsequent February 2008 statement, the Veteran advanced speaking with a clinical psychologist who opined that the Veteran drank in order to self-medicate the diagnosed depression.  Unfortunately, to date VA has not received a written opinion from the psychologist explaining the reasoning for such an opinion and/or what evidence was reviewed in reaching this opinion.  See Jones v. Shinseki, 
23 Vet. App. 382 (2010) (holding that an opinion without any rationale against which to evaluate the probative value of his determination is inadequate).

Per a March 2008 VA mental health note, the Veteran advanced having depressive symptoms since service, but stated that he did not seek treatment for the symptoms during service for fear of being discharged.  As will be discussed below, in subsequent statements the Veteran has conveyed that he actually did seek treatment in service for depressive symptoms, but that he kept the treatment confidential.  Such inconsistent statements weigh negatively on the Veteran's credibility.

In the April 2008 substantive appeal, via VA Form 9, the Veteran advanced a new theory for the cause of the diagnosed alcohol use disorder.  Specifically, the Veteran opined that the alcohol abuse stemmed from the stress of constant deployments and operational commitments (which, as discussed above, is not grounds for granting service connection for alcohol abuse).  The Veteran also dated the alcohol abuse back to 1998, which, again, is much later than the start of the documented alcohol abuse that, per the evidence of record, began in at least 1989.  Also of note, the Veteran advanced abusing medications in order to treat the service-connected sleep apnea, which contradicts other statements made by the Veteran that alcohol was used to self-treat the sleep apnea. 

A July 2008 statement from the Veteran reflects that he expanded the secondary service connection theory and advanced that the service-connected spinal disabilities caused or aggravated the diagnosed depression.  This was approximately a year and a half after the Veteran's original claim stating that it was the facial scars alone that caused the feelings of depression.  Further, the Veteran was now stating that the facial scarring covered 50 percent of his face, as opposed to the previously advanced 75 percent.  The Board notes this to still be a gross exaggeration on the part of the Veteran, which negatively affects its credibility evaluation.

In an October 2008 statement, the Veteran advanced having serious alcoholism dating back to 1987.  Per a September 2009 statement found in an evidence release form, the Veteran conveyed being "diagnosed as an alcoholic with depression while in the Navy."  Per the above discussion, the Veteran was never diagnosed with depression in service, so this is another inaccurately represented fact.  In fact, the Veteran said elsewhere that he had expressly denied ever reporting depressive symptoms in service for fear of discharge.  In the statement, the Veteran also advanced that the drinking "contributed enormously to my depression."

Per a July 2009 statement, the Veteran advanced that, in addition to abusing sleep medication to treat the sleep apnea, he was also self-medicating with alcohol.  In a second July 2009 statement, the Veteran conveyed having alcohol dependency since 1990, and also stated that service connection for alcohol dependency should be granted as secondary to the service-connected sleep apnea due to the need to self-medicate.

The Veteran received a VA sleep consultation in May 2009.  It was noted that the Veteran had depression and "family/marital stresses."  In a September 2009 statement, the Veteran advanced having "only two alcohol related incidents" during service that "was in regards to my depression due to the constant deployments and family related issues."  The Veteran conveyed consulting with a psychiatrist during service and stated that he began using alcohol to treat the depression and to assist in sleeping.  While there is no explicit mention as to what "family issues" the Veteran was experiencing, the service treatment record otherwise shows alcohol-related issues, treatment for alcohol use/abuse, the Veteran's wife reporting the Veteran's drinking problem, and that work performance was being affected by alcohol use.  In a September 2009 release form, the Veteran again advanced being diagnosed as an alcoholic with depression while serving in 1994.  Again, as discussed above, the evidence reflects that it is simply not true that the Veteran was ever diagnosed with depression in service.

The Veteran received a Central Office Board hearing in June 2012.  This was the first time that the Veteran advanced that all of the service-connected disabilities, taken together, caused or aggravated one or more acquired psychiatric disabilities.  Specifically, the Veteran noted the service-connected facial scars and erectile dysfunction.  Further, the Veteran testified to believing that the depression stemmed from the alcohol abuse.  The Veteran testified to drinking heavily during service due to constant deployment at sea.  As to the Veteran's relationship with his wife, it was testified to that, while the two had been separated for four to five years, they were currently back together, but that their relationship was strained due to his inability to perform in the bedroom.  When questioned about the accident that led to the facial scars, the Veteran testified that the injury was in 1994, and that the Veteran first began noticing depressive symptoms in 1995 or 1996.  The Veteran did not testify to any other events, injuries, and/or diseases during service that may have caused an acquired psychiatric disability.

On April 9, 2013, VA received a letter dated February 2013, which was written by the Veteran's wife.  In the letter, the wife stated that she believed the Veteran had severe depression dating back to service.  She approximated the symptoms as having started in 1993.  No event, injury, or disease was advanced as a potential cause of the depression by the wife.

Subsequently, on April 29, 2013, less than a month after receiving the letter from the Veteran's wife, the Veteran submitted a statement advancing a new theory of direct service connection for the currently diagnosed depression.  Specifically, the Veteran stated that during deployment in 1990, the Veteran's wife was raped, and that their relationship has not been the same since.  Despite seeking counseling on this issue, the Veteran has "not been able to recover from the trauma."  The Board notes that, despite how traumatizing the Veteran claims this purported event to have been, the Veteran did not discuss this event in the nearly seven years the mental health issue had been on appeal.  The Veteran did not even think to mention this "trauma" at the June 2012 Central Office Board hearing, focusing instead on the secondary service connection theory that had been primarily advanced over the previous seven years.  

Additionally, in the February 2013 lay statement, the Veteran's wife made no mention of being raped in 1990.  Had the Veteran been receiving counseling for years to deal with this advanced trauma, it seems to the Board that the Veteran's wife would have mentioned it in her statement.  Further, in an April 2013 statement, the Veteran specifically referenced the wife's letter on another matter but made no comment on the fact it lacked mention of the advanced rape during service.

In a subsequent May 2013 letter, the Veteran again advanced that the depression was due to the wife's rape in 1990.  The Veteran went on to state that, "this has been devastating to me and my family throughout my career where I have consistently had to undergo depression counseling and alcohol dependency classes."  For something to have had this sort of impact on the Veteran, to the point where he claims it is the cause of the currently diagnosed depression, it appears incongruous to the Board that it took seven years, including after the Veteran had been given the opportunity to testify before the Board, for the Veteran to share what would be a devastating event, had it occurred.  It is even more questionable to the Board that the Veteran's wife would not have mentioned the event in her own letter concerning the Veteran's mental health.  Further, nothing in the service treatment records reflects that the Veteran had to consistently undergo depression counseling, as the Veteran was never diagnosed with or treated for depression in service.  

The Veteran sent VA a copy of the October 1992 service personnel record noting that the Veteran showed up to a family services appointment while having alcohol on the breath.  On the report, the Veteran wrote that the issue being addressed at family services was his wife's rape; however, having reviewed all the evidence of record, it appears to the Board that the family services appointment was to address the Veteran's drinking, for which the Veteran had been receiving treatment in service, and of which his wife had complained to the service.  VA has not received any evidence, either medical records or lay statements from the Veteran's family, indicating that the Veteran's family attended in-service counseling to address issues stemming from a rape.

The Board notes that the October 1992 service personnel record informed the Veteran that additional deficiencies in performance and/or conduct may result in disciplinary action.  Had the Veteran's drinking and depression been due to a family tragedy as significant as a rape, it would seem to the Board that the Veteran would have raised this explanation, and that a notation would have been made in the record to explain the Veteran's behavior.

In a July 2013 statement, the Veteran wrote that since his wife was raped in 1990, he had been in a chronic depressive disorder.  Also in the July 2013 statement, the Veteran advanced having been through numerous counseling sessions for both depression and alcoholism since 1989.  The Veteran went on to state that, "I just don't have those records due to the many transfers to other military installations and/or the centers or just the lapse of memory where I can't recall where the records were!"  This is a contradiction to the Veteran's previous statements that he never complained of the depressive symptoms in service for fear of discharge.  

The Veteran also provided additional information on the rape in the July 2013 statement, claiming that the wife had been raped by a neighbor.  The wife then "went to Norfolk City District Court and the individual was found guilty of rape and forced out of the Marine Corps."  Unfortunately, VA has not received any records from this alleged conviction and service separation, and no information, such as the attacker's name, has been provided that would allow VA to search for any existing records.  Again, the Veteran advanced that the rape "has been devastating to me and my family throughout my career where I have consistently had to undergo suicide prevention counseling, major depression disorder counseling, and alcohol dependency classes."  As discussed above, the evidence of record does not support this statement, and it is not plausible to the Board that the Veteran would take seven years to note such a traumatic experience that supposedly led directly to the diagnosed depression, and instead advance that the depression was caused by service-connected disabilities.

The Veteran received a new VA mental health examination in November 2013.  Per the examination report, the VA examiner noted that, while the Veteran advanced that depressive symptoms began in service, there were no medical records to support this assertion.  Instead, the service treatment records only showed treatment for alcohol abuse.  At the conclusion of the examination, the VA examiner opined that the Veteran's currently diagnosed mental health disabilities were neither caused nor aggravated by any of the service-connected disabilities.  Rather, the medical and lay evidence reflected that the depression and alcoholism were due to marital, family, and job psychosocial stressors.

In a subsequent May 2014 statement, the Veteran advanced that "the rape of my wife has been the primary reason for the traumatic stress and anxiety in my life."  Again, if this were the case, it seems to the Board that the information would have arisen earlier than seven years after the claim was filed and almost a year after the Board held a hearing on the issue.  Further, the Veteran advanced having attended counseling with numerous counselors from 1991 to 1997, but that the Veteran "kept it confidential because of the pain it has caused my wife."  Again, such a statement stands in contradiction to the Veteran's earlier statements and the overall evidence of record.

The Veteran received another VA mental health examination in July 2015.  Under mental health history, the Veteran "reported that he started mental health treatment in 2006 or 2007, shortly after discharge from the military."  While consistent with the Veteran's earliest statements during the course of this appeal, this contradicts the Veteran's more recent statements that he received counseling throughout the 1990s (and that the records of said treatment have been lost or are missing).  Significantly, the Veteran also reported undergoing substance abuse treatment in the Navy in 1987, 1990, 1994, and 1997.

At the time of examination in July 2015, the Veteran advanced feeling distressed that his wife did not want to be intimate sexually, and implied this was due to the rape; however, in the February 2013 statement, the wife advanced that it was the Veteran who was unable to have sex because of the service-connected disabilities.  Further, at the June 2012 Central Office hearing, the Veteran testified that erectile dysfunction prevented sexual relations with the wife.

At the conclusion of the examination in July 2015, the VA examiner opined that it was less likely than not that any currently diagnosed acquired psychiatric disability was related to service.  In explaining the reasoning for the opinion, the VA examiner noted the lack of evidence that the Veteran had depression during service, the Veteran's contradictory timeline, and the fact that the disabilities appeared to be related to the Veteran's marital, employment, and social psychosocial stressors.  The Board notes that the VA examiner rendered negative secondary service connection opinions; however, as the opinions appear to be inadequate, and as the Board has discussed the adequate negative opinion rendered in November 2013, the Board need not address the July 2015 secondary service connection opinion at this time.

Finally, a new VA mental health examination opinion was obtained February 2016.  After having reviewed all the evidence of record, the VA examiner opined that it was as likely as not that all of the Veteran's mental health symptomatology, including the diagnosed major depressive disorder, stemmed from the currently diagnosed alcohol use disorder.  This is consistent with the evidence of record that reflects that the Veteran has been abusing alcohol since at least 1989, which is prior to the appearance of any other mental health symptomatology.

After a review of all the evidence of record, lay and medical, the Board finds that the evidence reflects that the Veteran's major depressive disorder, along with any other mental health symptomatology, is caused by the Veteran's alcohol use disorder.  This finding is supported by the February 2016 VA opinion in which a VA examiner opined that it was as likely as not that the mental health symptomatology stemmed from the severe alcohol abuse.  It is also supported by the evidence reflecting that the Veteran has been battling alcohol addiction since at least 1989.  As noted in the various VA examinations, the alcohol use disorder is caused by various marital, family, and job psychosocial stressors.  Even if those stressors originated in service, as alcohol use disorder cannot be granted on a direct basis, direct service connection for alcohol use disorder and/or major depressive disorder (which is caused by the alcohol abuse) is not warranted.  38 U.S.C.A. 
§ 105; 38 C.F.R. §§ 3.1(m), 3.301.

The Board has considered the Veteran's assertion that an acquired psychiatric disability is related to his wife's rape in 1990 during service; however, the Board finds the Veteran's assertion of rape of his wife not to be credible.  The Veteran sought service connection for depression in 2006 on a theory of secondary service connection, and primarily pursued this theory until 2013 when the wife's rape was first advanced.  The Veteran did not testify to the rape at the June 2012 Central Office Board hearing, and the Veteran's wife did not mention the rape in the February 2013 letter discussing the Veteran's mental health.  Further, the Veteran has made numerous contradictory statements throughout the course of this appeal that weigh negatively in the Board's credibility analysis.  As such, the Board finds the Veteran's statements in regards to the 1990 rape of his wife not to be credible.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).

As the Board has found that the Veteran's mental health symptomatology, including the diagnosed major depressive disorder, is caused by the alcohol use disorder, service connection is barred unless the alcohol use disorder is caused or aggravated by a service-connected disability.  Allen, 237 F.3d 1368.  Having reviewed all the evidence of record, the Board finds that the currently diagnosed acquired psychiatric disabilities were not caused or aggravated by any of the Veteran's numerous service-connected disabilities.  As discussed above, a VA examiner at a November 2013 VA mental health examination rendered an adequate opinion that the currently diagnosed alcohol use disorder and major depressive disorder were not caused or aggravated by any of the numerous service-connected disabilities.  Further, no VA or private examiner has opined that any acquired psychiatric disability may be related to one or more of the service-connected disabilities.

Although the Veteran has asserted that an acquired psychiatric disability is causally related to one or more service-connected disabilities, he is a lay person and, under the facts of this particular case, that include depression first shown after service, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the acquired psychiatric disabilities.  The etiology of the Veteran's acquired psychiatric disabilities is a complex medical etiological question and such disabilities are diagnosed primarily on clinical findings and physiological testing.  Thus, while the Veteran is competent to report some mental health symptoms that he experienced at any time, under the facts of this case, he is not competent to opine on whether there is a link between an acquired psychiatric disability and one or more service-connected disabilities.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify"); Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness); see also Waters v. Shinseki, 601 F.3d 1274, 1277 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia and anti-psychotic drugs to treat it had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

For the above stated reasons, the Board finds that the weight of the evidence is against direct and secondary service connection for an acquired psychiatric disability under the provisions of 38 C.F.R. §§ 3.303 and 3.310.  As the preponderance of the evidence is against service connection, benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disability, including depression, posttraumatic stress disorder (PTSD), and alcohol abuse, and as secondary to service-connected disabilities, is denied.


REMAND

Issuance of Statement of the Case

The Court has directed that, where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue(s) to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

In May 2015, the Veteran filed a claim to reopen service connection for diabetes mellitus.  In an August 2015 rating decision, the RO reopened the issue and then again denied service connection for diabetes mellitus.  Subsequently, in December 2015, the Veteran submitted a letter that appears to express disagreement with the August 2015 service-connection denial.  To date, the RO has not issued a SOC with respect to the issue of whether new and material evidence has been received to reopen service connection for diabetes mellitus, and if so, whether service connection is warranted; therefore, the issue must be remanded for the issuance of a SOC.  See 38 C.F.R. § 19.9(c) (2015), codifying Manlincon, 12 Vet. App. 238.

Accordingly, the issue of whether new and material evidence has been received to reopen service connection for diabetes mellitus, and if so, whether service connection is warranted is REMANDED for the following action:

Issue a statement of the case addressing the issue of whether new and material evidence has been received to reopen service connection for diabetes mellitus, and if so, whether service connection is warranted.  The Veteran and representative should be given the appropriate opportunity to respond to the SOC.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the SOC unless the appeal is perfected by a substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


